TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00127-CR




Delton Conroe Huegatter Jr., Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR21,246, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's brief was originally due August 14, 2006.  On the motion of Mr. John R.
Duer, appellant's appointed attorney, the time for filing was extended to September 30.  No brief was
received and no further extension of time was requested.  On October 24, 2006, the Court
ordered Mr. Duer to tender his brief for filing no later than November 17, 2006.  The brief still has
not been received.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether Mr. Duer, the attorney it appointed to
represent appellant, has abandoned the appeal.  See Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If necessary, the court shall appoint substitute counsel 


who will effectively represent appellant in this cause.  A record from this hearing, including copies 
of all findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than January 19, 2007. 
Rule 38.8(b)(3).


						___________________________________________
						G. Alan Waldrop, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Filed:   December 19, 2006
Do Not Publish